Judge Rosemary Ledet laThis appeal arises from the defendant’s convictions for racketeering and conspiracy to distribute heroin. On March 30, 2017, this court remanded this case to the district court with instruction to rule on the defendant’s motion, for a new trial. La, C.Cr.P. art. 851. Accordingly, the instant appeal is hereby dismissed without prejudice. The defendant’s rights to appeal his convictions and sentences after the district court’s ruling on the motion for a new trial are preserved. APPEAL DISMISSED